Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, "the fixing component is configured to fasten the optical film on the light emitting surface of the light guide plate so that the optical film is expanded uniformly along a direction parallel to the light source when being heated" of claims 1, 6 and 13 (emphasis added) and the "adhesive layer", "light absorbing material" and "black ink" of claims 2, 3, 8, 9, 15 and 16 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered. Note that neither the drawings nor the disclosure clearly describes how this fastening of the light guide and optical film is performed by the fixing component. Furthermore, the drawing do not clearly show how the notches are formed in the optical film and not the light guide plate. Overall, the drawings majorly lack the clarity required for conveying the intended invention to a person of ordinary skills in the art. 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, 
Claim Objections
Claims 1-19 are objected to because of the following informalities:  
In claims 1, 6 and 13 it is not clear what applicant intends by "correspondingly" in the limitation "the lateral surface and the light incident surface are disposed correspondingly to each other".
Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over OH (US 2008/0002099).
Regarding claim 1, OH discloses a backlight module (see FIG.s 1-9) comprising: a light source (150 FIG. 8); a light guide plate (160 FIG. 8); an optical film (140 FIG. 8); 
Although OH does not explicitly show the notches on the optical film, absent any clear structural details, it would have been obvious to one of ordinary skills in the art before the claimed invention was effectively filed to utilize notches in the optical film in 
Furthermore, although OH does not explicitly discuss the fastening component fastening the optical film and the light guide plate, one of ordinary skills in the art before the claimed invention was effectively filed would have recognized that, when the assembly of OH is put together, the fixing component is fastening the light guide plate and the optical film via the adhesive layers therein, thus the assembly of OH as a functionally and structurally equivalent of the claimed apparatus, and absent any significant structural details of the fixing component in the claim language, any modification or alteration of this element to perform the same function is within the ordinary skills in the art. 
Claim 6 requires a broader backlight module than that of claim 1 and all its limitations have been addressed above, thus is rejected similar to claim 1 above. 
Claim 13 requires a display device having the backlight light module with the same scope as claim 6, and, since all its limitations are addressed by claim 1, is thus rejected similarly. 
Regarding claim 7, OH further discloses the fixing component comprises a plurality of protrusions (as shown in FIG.s 7, 8 and 9), and a plurality of notches (evident in FIG. 8 but not explicitly labeled, see also notches in the light guide plate shown in FIG.s 4, 8 and 9) corresponding to the protrusions are defined in the optical film.
Although OH does not explicitly show the notches on the optical film, absent any clear structural details, it would have been obvious to one of ordinary skills in the art before the claimed invention was effectively filed to utilize notches in the optical film in 
Regarding claims 2, 8 and 15, OH further discloses an adhesive layer (see 290 FIG. 8, see also 120 FIG. 8) is disposed between the protrusions and the notches; and the adhesive layer comprises a light absorbing material (evident of light blocking tape ¶[0034] and prevention of light leakage in ¶[0049])  when the fixing component is disposed on the light incident surface of the light guide plate.
Regarding claims 3, 9 and 16, it would have been obvious to one of ordinary skills in the art before the claimed invention was effectively filed to employ a known and workable light absorbing material, such as black ink, in order to optimize the material used for the intended application of the assembly. 
Regarding claims 10 and 17, OH further discloses a horizontal distance between the optical film and the light source is greater than a horizontal distance between the light guide plate and the light source when the fixing component is disposed on the lateral surface of the light guide plate (as shown in FIG. 8).
Regarding claims 4, 11 and 18, absent persuasive evidence that the claimed distances are significant, it would have been obvious to one of ordinary skills in the art before the claimed invention was effectively filed to pick an optimal distance for the elements, such that the horizontal distance between the optical film and the light source ranges from 0.2mm to 1 mm when the fixing component is disposed on the lateral surface of the light guide plate, in order to achieve a desired structural arrangement in accordance to a preferred application of the assembly.
Regarding claim 5, 12 and 19, absent persuasive evidence that the claimed currents are significant, it would have been obvious to one of ordinary skills in the art . 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
LI (US 10591665), FAN (US 10197720), CHOI (US 2017/0003441), WAN (US 10386572) and KUROMIZU (US 2014/0009697).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Arman B. Fallahkhair whose telephone number is 571-272-7950. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant may contact the examiner by phone, email at arman.fallahkhair@uspto.gov or the USPTO Automated Interview Request at uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Raj Chakraborty, can be reached via email rajarshi.chakraborty@uspto.gov or by phone 571-272-7242.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should 

/ARMAN B FALLAHKHAIR/Examiner, Art Unit 2875